Title: To George Washington from Timothy Pickering, 10 May 1781
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Newburgh May 10. 1781.
                        
                        I am informed that about 60 barrels of shad came down yesterday from Esopus. As this article of provisions is
                            for an immediate supply, I beg leave to suggest the expediency of bringing down daily all that are caught. Two or three
                            pettiaugers may be employed in this service; and with the wind as it is to day, they may run from Esopus to West Point in
                            five or six hours; and if the wind be adverse, they can get down in two tides. If this mode be adopted, the immense
                            expence of salt & barrels, & the great loss of time in putting up the shad will be saved. If three
                            quarters of a bushel of salt be allowed for salting one barrel of shad, then the salt for the 60 barrels already brought
                            down was worth 270 hard dollars, for it sells currently at six hard dollars a bushel, & will probably grow dearer
                            soon. Should 600 barrels be caught during the season, the salt thus consumed will be worth 2700 hard dollars. To this are
                            to be added the price of half the bbls (for probably half will be lost) 300 dollars, and the price of packing, of the cost
                            of which I am ignorant, but it will be considerable. But in the way here proposed all these expences will be saved
                            & the troops receive daily an agreeable supply of fresh provisions, as a change with
                            their salt meat.
                        I cannot account for my not hearing from Mr Anderson A.D.Q.M. at Sussex Court House relative to the
                            transportation of flour. I am just sending off two officers of my department to hire, & if the offer of pay fails
                            to impress, teams to bring forward any flour that may have arrived at Warwick since the last impress;
                            and all the provisions from Ringwood, where, by Mr Stevens’s return recd last evening, there appears to be 90 barrels of
                            beef, of which I never heard before. The officers I now send will have orders to use military coercion
                            conditionally, agreeable to your Excellencys directions of the 25th ulto. I have the honour to be very respectfully your
                            Excellency’s most obedt servt
                        
                            T. Pickering Q.M.G.
                        
                    